Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 1 of 29 Page ID #:1




                                                    2:18-mj-2688
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 2 of 29 Page ID #:2



                              ATTACHMENT A

SUBJECT PREMISES TO BE SEARCHED

     The SUBJECT PREMISES is located at 1714 Cedar Street,

Apartment A, Alhambra, California 91801.         The SUBJECT PREMISES

consists of apartment unit A in a multi-family condominium

building (the ”building”) and a two-car garage which is

associated with unit A.     The building is a three-story building

with tan stucco, brown trim features, and a brown tile roof.

The building appears to have six apartment units which are

identified as units “A” through “F.”         Each of the apartment

units, such as the SUBJECT PREMISES, has two floors of living

space and a two-car garage associated with it.

     When facing the building, one can see a driveway on the

right side that leads to the garages.         On the left side of the

building, one can see a walkway that runs the length of the

building.   Past a mailbox panel along the walkway, there are

three separate stairwells, each of which leads into one or two

of the building’s apartment units.         At the top of the first

stairwell, on the right side, there is a door labeled “A”, and

on the left side, opposite the door labeled “A,” is a door

labeled “B.”   The door labeled “A” is the entry door to the

SUBJECT PREMISES.    Past these doors, there are stairs that lead

down between these units to the garage level.




                                       i
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 3 of 29 Page ID #:3



     The SUBJECT PREMISES is the apartment unit in the building

which is closest to Cedar Street. The aforementioned door which

is labeled “A” is brown and appears to be the only door in the

living space of the SUBJECT PREMISES.       The garage portion of the

SUBJECT PREMISES is accessible from the driveway and is located

below the living space of the SUBJECT PREMISES and is the garage

space that is closest to Cedar Street.




                                       ii
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 4 of 29 Page ID #:4



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 7 U.S.C. § 2156(e)

(selling sharp instruments for animal fighting venture) and 18

U.S.C. § 49 (enforcement of animal fighting venture

prohibitions) (the “Subject Offense”), namely:

          a.    All records and documents relating or referring

to cockfighting.

          b.    All records and documents relating or referring

to any purchase, sale, offer to sell, offer to purchase, or

delivery of any instrument, material, or equipment used in

cockfighting.

          c.    All records and documents relating or referring

to any cockfighting event.

          d.    All records and documents referring or relating

to any moneys expended or received in connection with any sale

or purchase of any instrument, material, or equipment used in

cockfighting.

          e.    All records and documents relating or referring

to any raffle in which any instrument, material, or equipment

used in cockfighting was or is to be given to the winner of the

raffle.




                                    1
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 5 of 29 Page ID #:5



          f.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

          g.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.    evidence of the times the device was used;

                vi.   passwords, encryption keys, and other access

devices that may be necessary to access the device;




                                    2
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 6 of 29 Page ID #:6



                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output




                                    3
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 7 of 29 Page ID #:7



devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

VIII.     SEARCH PROCEDURE FOR DIGITAL DEVICES

     4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.




                                    4
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 8 of 29 Page ID #:8



          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime




                                    5
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 9 of 29 Page ID #:9



was encountered, including how it was immediately apparent

contraband or evidence of a crime.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.




                                    6
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 10 of 29 Page ID #:10



           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and




                                     7
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 11 of 29 Page ID #:11



           g.    Any passwords, password files, test keys,

encryption codes, or other information necessary to access the

digital device or data stored on the digital device.

      6.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     8
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 12 of 29 Page ID #:12



                                AFFIDAVIT

I, Mark Trachtenberg, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION
      1.    I am a Postal Inspector (“PI”) with the United States

Postal Inspection Service (“USPIS”), and have been so employed

since March 1, 2008.     As part of my training as a United States

Postal Inspector, I completed a twelve-week training course in

Potomac, Maryland, which included training in investigating

federal crimes perpetrated by use of the United States mails.            I

am presently assigned to a Dangerous and Prohibited Mailings

Investigative Team based in Los Angeles, California.           As a

Postal Inspector, I have participated in investigations of

various types of crimes including mail fraud and prohibited

mailings.    I have also worked closely with, and learned from,

other postal inspectors and other federal agents who are

experienced in investigating prohibited mailings.

                        II. PURPOSE OF AFFIDAVIT
      2.    This affidavit is made in support of an application

for a warrant to search the residential premises located at 1714

Cedar Street, Apartment “A,” in Alhambra, California (the

“SUBJECT PREMISES”) for evidence, fruits, and instrumentalities

of violations of 7 U.S.C. § 2156(e) 1 (selling sharp instruments

     1
       Title 7, United States Code, Section 2156(e) provides: “It
shall be unlawful for any person to knowingly sell, buy,
transport, or deliver in interstate or foreign commerce a knife,
a gaff, or any other sharp instrument attached, or designed or
intended to be attached, to the leg of a bird for use in an
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 13 of 29 Page ID #:13



for animal fighting venture) and 18 U.S.C. § 49 2 (enforcement of

animal fighting venture prohibitions), as described in

Attachment B.    Attachments A and B are incorporated herein by

this reference.

      3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                     III. PREMISES TO BE SEARCHED
      4.   The SUBJECT PREMISES is located at 1714 Cedar Street,

Apartment A, Alhambra, California 91801, and is more

particularly described in Attachment A, which is incorporated

herein by this reference.




animal fighting venture.” An “animal fighting venture” is
defined as any event, in or affecting interstate or foreign
commerce, that involves a fight conducted or to be conducted
between at least two animals for purposes of sport, wagering, or
entertainment. However, the term does not include any activity
the primary purpose of which involves the use of an animal for
hunting another animal.
     2 Title 18, United States Code, Section 49(a) provides,
among other things, that whoever violates Title 7, United States
Code, Section 2156(e) shall be fined under Title 18, imprisoned
for not more than five years, or both.


                                        2
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 14 of 29 Page ID #:14



                    IV. STATEMENT OF PROBABLE CAUSE
      5.   On January 9, 2018, I met with Eric Lozano, an Animal

Services Control Officer II for Ventura County, and, during our

meeting, Officer Lozano informed me of the following:

           a.    Officer Lozano’s duties include enforcing animal-

related laws;

           b.    Officer Lozano’s management authorized him to

start an undercover Instagram account after Officer Lozano had

read a newspaper article that described how an Animal Control

Officer in another county had disrupted an illegal cockfighting

ring using an undercover Instagram account;

           c.    On or about May 20, 2016, Officer Lozano set up

an undercover Instagram account under the user name

“galloslibres805.”     Officer Lozano used a fake name on the

undercover account and posted photographs on the undercover

account which depicted, among other things, roosters and a set

of gaffs to make the undercover account appear to originate from

a real individual;

           d.    Officer Lozano searched for hashtags associated

with cockfighting on Instagram; 3

           e.    While viewing posts referencing cockfighting

hashtags on Instagram, Officer Lozano identified an Instagram




     3 I know from my training and experience that a word or
phrase preceded by a hashtag or pound sign (“#”) is used to
identify specific topics on social media sites, including
Instagram.



                                        3
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 15 of 29 Page ID #:15



account (the “Instagram Account”) and found that the user of

that account used the user name “gallero_de_watts;” 4

           f.    Officer Lozano determined that the user of the

Instagram Account (“gallero de watts”) sold items that are used

exclusively for cockfighting.       Officer Lozano also observed that

gallero de watts held raffles whereby participants could

purchase a number to enter the raffle.        If the purchased number

was drawn, the purchaser won cockfighting-related items;

           g.    The cockfighting-related items sold or given as

prizes by gallero de watts on the Instagram Account included

gaffs, mounting blocks, and rooster puppets.         Gaffs are razor

blades that are attached to roosters’ talons using mounting

blocks.   Rooster puppets are used to train fighting birds.

Officer Lozano told me that, based on his training and

experience as an animal control officer, those items have no

legitimate purpose beyond facilitating cockfighting;

           h.    Officer Lozano showed me a direct message

conversation he had, using the undercover account, with gallero

de watts that took place on September 13, 2017.          During that

conversation, Officer Lozano entered a raffle facilitated by

gallero de watts by purchasing a raffle number for $10.           The

purchaser of the winning number would win cockfighting

paraphernalia whose value exceeded the cost of the entry; and




      4
      Within the last week, I conducted a search on the Google
website for the definition of “gallero.” According to the
website www.spanishdict.com, the term “gallero” means fond of
cockfighting, a cockfighting enthusiast.


                                        4
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 16 of 29 Page ID #:16



                 i.    To have Officer Lozano enter the raffle,

gallero de watts instructed Officer Lozano to send an entry fee

to a PayPal account at odeezy106@yahoo.com.          After all the

numbers were purchased, gallero de watts pulled the winning

number out of a container during a live-stream broadcast on

Instagram.    A recording of the video broadcast remained

available for viewing on the Instagram Account for about 24

hours before being automatically removed.

      6.   On January 9, 2018, Officer Lozano and I contacted the

gallero de watts via direct message from the undercover account.

Using Officer Lozano’s undercover persona, we wrote to gallero

de watts that Officer Lozano, in his undercover capacity, wanted

to purchase a dozen gaffs, a mounting block, a puppet, and a box

of a rooster vitamin supplements.       Gallero de watts agreed to
sell the items for $325, including shipping.          Gallero de watts

also agreed to accept payment using a postal money order and

directed Officer Lozano to mail the payment to, “Omar Olmos
Salazar” at the SUBJECT PREMESIS. 5         Officer Lozano directed

gallero de watts to send the purchased items to “Jose Lopez, PO

Box 570896, Las Vegas, NV 89157,” which was an undercover Post

Office box controlled by the USPIS.

      7.   On January 10, 2018, I reviewed the Instagram Account.

There, I observed numerous cockfighting-related photographs.


      5
        According to PayPal records that I received during the
course of this investigation, Omar Olmos SALAZAR listed the
SUBJECT PREMISES as his home or work address as of February 27,
2016.


                                        5
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 17 of 29 Page ID #:17



One photograph contained six mounting blocks and five storage

bags that appeared to contain cockfighting graphics printed on

them.      The caption for that photo stated, “Also for sale.”

Another photograph showed 60 gaffs, and the caption for that

photo stated, “More tools available for the interested.. Dm me

3,4 and 5 lines ask in what style.”         Officer Lozano has informed

me that, based on his experience, he knew that “Dm” stands for

direct message.      Many other posts I observed made references to

raffles of cockfighting-related items.

              a.   The Instagram Account also included a photograph

of an individual that appeared to be gallero de watts.           In one

photo, the individual was standing next to a cake, and the

caption read, “My room mates surprised me with a cake…I’m an old

man already lol.”      The Instagram Account also included a

photograph of a money order with “Omar Olmos” as the purchaser

that was used to make a payment to a Payton Farms in 2014.           The

photograph’s caption read, “The time I purchased a pure brood

stag McRae.. if anyone is interested in any of his fowl I will
be going to his farm early December…Dm me there will be a small

fee.”      The purchaser’s address written on the money order image

was 921 N. Rowan Ave., Los Angeles, CA.

      8.      On January 10, 2018, I also reviewed driver’s license

data obtained from the California Department of Motor Vehicles

database for driver’s license number BXXXX217.          The name of the

driver corresponding to that driver’s license number was Omar

Olmos SALAZAR (also referred to as “SALAZAR”).          The address on

the driver’s license record was the address of the SUBJECT



                                        6
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 18 of 29 Page ID #:18



PREMISIS.    The photograph on the driver’s license record

appeared to be the same person in the Instagram Account photo of

the individual standing next to a cake.         The driver’s license

expires on December 27, 2021 and purported to contain SALAZAR’s

signature.

      9.    On January 10, 2018, I mailed a $325 Postal Money

Order (Serial Number 23726829148) to Omar SALAZAR at the address

of the SUBJECT PREMISIS.

      10.   On January 24, 2018, a USPIS General Analyst accessed

the Federal Reserve Bank Check Image Retrieval system, which

stores images of negotiated Postal Money Orders.          She provided

me a copy of the front and back of the negotiated money order

with the serial number 23726829148.         From looking at the

endorsement on the back of that money order, I could see that

the money order was negotiated at the Hazard Station Post Office

in Los Angeles, California on January 16, 2018.          The back of the

money order bore the redeemer’s signature, the California

Driver’s license number BXXXX217, and a December 27, 2021
expiration date (which matches the license number and expiration

date for SALAZAR’s driver’s license).         The redeemer’s signature

on that money order appeared to me to be similar to the

signature on SALAZAR’s driver’s license.

      11.   On January 16, 2018, Officer Lozano forwarded me a

photograph of a post office receipt that he had received from

gallero de watts.     The receipt showed several packages mailed at

the Hazard Station Post Office on January 16, 2018, including a

package bearing tracking number 9505 5143 9847 8016 1031 88.



                                        7
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 19 of 29 Page ID #:19



      12.   On January 18, 2018, I was contacted by Postal

Inspector/Team Leader Shad Matheny who told me his staff member

received a package with tracking number 9505 5143 9847 8016 1031

88.   A member of his staff agreed to put overwrap on the package

and mail it to me at my office in Pasadena, California.

      13.   On January 22, 2018, I received, at my office, the

over-wrapped package which contained the unopened package with

tracking number 9505 5143 9847 8016 1031 88.         The package

contained the items purchased using Officer Lozano’s undercover

Instagram account, including a dozen gaffs, a mounting block, a

puppet, and vitamin supplements.

      14.   On January 22, 2018, I also reviewed the USPS mail

tracking system.     That system showed that a package bearing

tracking number 9505 5143 9847 8016 1031 88 was mailed on

January 16, 2018, at the Hazard Station Post Office, and that

the package was delivered to the USPIS undercover post office

box at PO Box 570896, Las Vegas, Nevada 89157 on January 18,

2018.
      15.   On January 25, 2018, a USPIS Contractor provided me a

disk containing videos captured by the Hazard Station Post

Office security cameras on January 16, 2018, at the approximate

time the package with tracking number 9505 5143 9847 8016 1031

88 was mailed, namely, 4:44 p.m.       Based on my comparison of the

image contained on SALAZAR’s driver’s license with the

individual depicted in the videos, I concluded that the video

showed SALAZAR mailing packages at the Hazard Station Post

Office.



                                        8
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 20 of 29 Page ID #:20



      16.   On March 6, 2018, I checked a public records database

maintained by Thomson Reuters (“the Thomson Reuters database”).

The database indicated that Omar SALAZAR subscribed to utility

services on March 23, 2014 for the premises located at address

921 N. Rowan Ave., Los Angeles, California.         That is the same

address depicted on the money order image described in paragraph

7a, above.

      17.   On August 25, 2018, Officer Lozano forwarded to me

copies of two images.     Officer Lozano has informed me that he

obtained these images while accessing the Instagram Account.

The first image, which was posted on or about August 10, 2018,

depicts a video image of a nico boot which, I am informed by

Officer Lozano, is a short blade type instrument worn on the leg

of a rooster for cockfighting.       Next to that video image, there

is text language in which gallero de watts states, among other

things, that he “will be raffling a professional Nico boot along

with a zero mite box” and that “there will be two winners.

First winner will win the Nico boot second winner the zero
mite..”     In the second image, which was posted on or about

August 21, 2018, there is a pair of similar boots and text

language in which gallero de watts announces that he has “two

professional direct nico boots for sale.”

      18.   As noted in paragraph 7a, a caption to a photograph

indicates that SALAZAR has roommates.        Moreover, information

obtained, within the last month, from a public records database

maintained by the Thomson Reuters database and from the

California Department of Motor Vehicles show that at least three



                                        9
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 21 of 29 Page ID #:21



other individuals have a driver’s license that have the SUBJECT

PREMISES listed as that person’s address.         In addition, a

surveillance photo of the garage portion of the SUBJECT PREMISES

taken on May 31, 2018 depicts a car parked in that garage which

is registered to one of those three other individuals.

Therefore, it appears likely that SALAZAR has more than one

roommate at the SUBJECT PREMISES.       Consequently, during the

execution of the search warrant at the SUBJECT PREMISES, to the

extent that law enforcement agents executing the search

determine that SALAZAR does not have sole or joint access to one

or more parts of the SUBJECT PREMISES, the agents will not

conduct a search of that area(s).

      19.    Within the last week, I checked the Thomson Reuters

database and found that the SUBJECT PREMISES is listed as

SALAZAR’S residence.     The Thomson Reuters database indicated an

entry on June 5, 2018 from Transunion, a credit reporting

agency, as its most recent source for SALAZAR’s residence

address as the SUBJECT PREMISES.       Within the last week, I also
checked the U.S. Postal Service database for changes of address,

and I did not find any change of address which indicates that

SALAZAR has changed his address from that of the SUBJECT

PREMISES.

            V.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      20.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;




                                       10
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 22 of 29 Page ID #:22



desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.     Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

           a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it is impossible

to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a


                                       11
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 23 of 29 Page ID #:23



thorough search.     In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory

or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.            A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.       A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.         Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500 gigabyte drive


                                       12
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 24 of 29 Page ID #:24



could contain as many as approximately 450 full run movies or

450,000 songs.

           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet. 6

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed



      6
      These statements do not generally apply to data stored in
volatile memory such as random-access memory, or “RAM,” which
data is, generally speaking, deleted once a device is turned
off.


                                       13
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 25 of 29 Page ID #:25



amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.     Recovery also can require substantial time.

           e.     Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has


                                       14
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 26 of 29 Page ID #:26



been deleted from a word processing file).          Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.          Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.    Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For

example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on


                                       15
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 27 of 29 Page ID #:27



the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby


                                       16
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 28 of 29 Page ID #:28



traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.       In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.

      21.   Concurrently with this application for a search

warrant, the government is also seeking a search warrant for the

Instagram Account.     Other than that concurrent application, and

what has been described herein, to my knowledge, the United

States has not attempted or is attempting to obtain this data by

other means.

                         VI. ITEMS TO BE SEIZED
      22.   Based on the foregoing, I respectfully submit that

there is probable cause to believe that the items listed in

Attachment B, which constitute evidence of violations of 7

U.S.C. § 2156(e) (selling sharp instruments for animal fighting

venture) and 18 U.S.C. § 49 (enforcement of animal fighting

venture prohibitions), will be found at the SUBJECT PREMISES.

                             VII. CONCLUSION
      23.   For all the reasons described above, there is probable

cause to believe that evidence of violations of 7 U.S.C.

§ 2156(e) (selling sharp instruments for animal fighting

venture) and 18 U.S.C. § 49 (enforcement of animal fighting

venture prohibitions), as described above and in Attachment B of



                                       17
Case 2:18-mj-02688-DUTY Document 1 Filed 10/11/18 Page 29 of 29 Page ID #:29



this affidavit, will be found in a search of the SUBJECT

PREMISES, as further described above and in Attachment A of this

affidavit.




                                         MARK TRACHTENBERG
                                         Postal Inspector,
                                         United States Postal
                                         Inspection Service

Subscribed to and sworn before me
this ____ day of October   , 2018.



HONORABLE KAREN STEVENSON
UNITED STATES MAGISTRATE JUDGE




                                       18
